Citation Nr: 1613282	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  11-20 144	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1981 to October 1987, from December 2003 to February 2005, and from August 2005 to February 2006.  He also had additional periods of service in the Army National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2008 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that during the pendency of the appeal, a June 2011 rating decision granted service connection for tinnitus.  As this is a full grant of the benefit sought, that claim is no longer on appeal.

Additional treatment records were received subsequent to the June 2011 statement of the case (SOC) denying service connection for hearing loss.  The Board finds that the additional evidence is either not pertinent to the claim, or is cumulative and duplicative of that already of record.  Thus, a remand for a supplemental statement of the case is not necessary for the hearing loss claim. See 38 C.F.R. § 20.1304(c) (2015).

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran does not have a current hearing loss disability.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard January 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's military personal records have been obtained.  VA treatment records have also been obtained.

A portion of the Veteran's service treatment records are not available for review.  In December 2008, the RO made a formal finding of unavailability of the Veteran's records from October 4, 1983 to October 3, 1987.  The RO indicated that on December 4, 2008 the National Personnel Records Center reported "There are no STRs at Code 13 for this person."  On December 5, 2008, the Veteran advised the RO that he has no prior medical records in his possession, except 2005-2006.  He advised the RO to proceed with a rating decision without the 1981-1987 records.

In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule. See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing 'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran was provided VA medical examinations in December 2009 and June 2011.  The examinations, along with the expert medical opinions, the VA treatment records, as well as the service treatment records on file are sufficient evidence for deciding the claim.  The medical evidence is adequate, based upon consideration of the Veteran's prior medical history, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The threshold for normal hearing is between zero and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In addition, certain chronic diseases, such as sensorineural hearing loss may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley at 159.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that during his active service he suffered hearing loss due to continued exposure to loud noise as a helicopter pilot.  In the September 2009 notice of disagreement, the Veteran indicated he was a helicopter pilot in the military for approximately 20 years and suffered hearing loss due to being in close proximity to massive helicopter blades rotating a few feet above his head.  Given the length of active service for the Veteran and his duties as a helicopter pilot, acoustic trauma during service is conceded.

As a threshold matter in all service connection claims, there must be a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This requirement may be met if the Veteran had a disability at any time during the pendency of the appeal, even if such disability subsequently resolved.  In the present case, the Board finds the Veteran does not have a current hearing loss disability.  Consequently, the Veteran's claim of entitlement to service connection for hearing loss must fail.

The Veteran underwent a VA audiological examination in June 2011.  Puretone thresholds, in decibels, were as follows: 


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
5
5
5
15
15
100
LEFT
10
5
15
10
15
100

Based on these findings, the Board concludes that the evidence of record does not show that a hearing loss disability, as defined by VA regulation, was present during the course of the Veteran's appeal.  38 C.F.R. §3.385.  The preponderance of the evidence is against the claim of service connection for hearing loss.  The Board finds that the Veteran's hearing impairment does not meet the criteria for hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  Accordingly, the benefit-of-the-doubt doctrine is not applicable, and the claim of service connection for hearing loss must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran contends in the September 2009 claim that he had diabetes while in service and his doctor from service tried to control the condition by giving him a restricted diet.  The Veteran indicated that he was later required to take prescription medication to control the condition.

A May 2001 VA treatment record shows that the Veteran was diagnosed with diabetes mellitus, type II.  This report shows the Veteran was temporarily disqualified from flying as a Pilot due to his diabetes condition.  A November 2002 VA treatment record also diagnosed diabetes.  Thus, the Veteran was diagnosed with diabetes mellitus, type II, prior to the Veteran's last two service periods, which began in December 2003.

The Veteran's diabetes condition was not noted at service entrance in December 2003.  His December 2003 pre-deployment examination report made no mention of diabetes.  Accordingly, the presumption of soundness attached.  38 U.S.C.A. § 1111.  To overcome this presumption of soundness, VA must show clear and unmistakable evidence both that the condition existed prior to service and that it was not aggravated by service.  38 U.S.C.A. § 1111; See Wagner v. Principi, 370 F.3d 1089, 1345 (Fed. Cir. 2004).

The Board finds that the evidence supports the Veteran's type II diabetes mellitus clearly and unmistakably existed prior to his period of service that commenced in 2003 based on the May 2001 and November 2002 medical records showing a diagnosis of diabetes mellitus, type II.  

In order to rebut the presumption of soundness, however, VA must show not only that the disability clearly and unmistakably pre-existed the period of active military service, but also that it was clearly and unmistakably not aggravated during the period of active military service.  Evidence in the claims file indicates a potential aggravation of the Veteran's diabetes during this service period and the Board finds that further development with regard to this issue is required.

As previously mention, the May 2001 VA treatment record indicates diabetes was a disqualifying condition.  However, in several later reports, including April 2004 and December 2004, the Veteran was found fit for duty, suggesting his condition may have improved.  Nonetheless, frequent urination was noted throughout the service treatment records, including the February 2004 and March 2004 VA treatment records.  In the February 2010 notice of disagreement, the Veteran indicated that his final Military administrative grounding was due to his failure of the Army "PT" test.  He reported that a two mile run aggravated his incontinence and bladder control problems, causing his commander to ground him.  He reported his bladder control problem is generally aggravated by exercise, which makes his glucose levels harder to control.  Development is required to determine if the Veteran's frequent urination and bladder control symptoms were evidence of an aggravation of the Veteran's diabetes mellitus, type II in service.

Lastly, the Veteran indicated in his September 2009 claim for diabetes that he had the condition while in service and his doctor in service tried to control it with a restricted diet.  He indicated "I am now taking prescribed meds for my diabetes and have been for over one year."  Additionally, a September 2007 VA treatment record indicated that the examiner advised the Veteran to start oral medication therapy, while resuming diet and exercise therapy.  The Veteran reported to the September 2007 examiner that he had diabetes for many years, which had been "diet controlled until recently."  However, in contradiction, is a June 2005 VA treatment record, in which the Veteran reported that he was diagnosed during a preoperative physical with adult onset diabetes mellitus and placed on prescription medication.  This suggests he potentially may have required prescription medication for his condition prior to leaving active service.

The Board finds that a new medical opinion from a physician is required to reconcile the conflicting medical and lay evidence of record and determine if the Veteran's diabetes was clearly and unmistakably not aggravated during service.  

In light of the remand, any relevant VA treatment records from April 2015 should be requested on remand. See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992)

Accordingly, the issue is REMANDED for the following action:

1. Obtain VA treatment records since April 2015.

2. Obtain an opinion from a VA physician to determine whether the Veteran's preexisting type II diabetes mellitus was clearly and unmistakably not aggravated by the Veteran's service periods from December 2003 to February 2005, and August 2005 to February 2006.

Note: the term "clear and unmistakable" means obvious and manifest; it cannot be misinterpreted or misunderstood.  It must be undebatable.  Thus, if there is any evidence indicating the diabetes mellitus was aggravated during active military service from December 2003 to February 2005 and from August 2005 to February 2006, it cannot be said that the disability was clearly and unmistakably not aggravated.

"Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

The opinion must be based on the facts of the Veteran's specific case and consider the theories presented by the Veteran.  The opinion should discuss the evidence related to the Veteran being disqualified from flying prior to service (May 2001), and subsequently becoming qualified in later examinations.

The opinion should discuss the Veteran's ongoing symptoms of frequent urination and incontinence in service and whether these represented an aggravation of his diabetes mellitus type II.  

The opinion should discuss when the Veteran began treating his diabetes condition with prescription medication, instead of just diet and exercise, and it should resolve the conflicting evidence on file with respect to when the Veteran began treating his diabetes mellitus with prescription medication.

The entire record must be reviewed.  A physical examination of the Veteran is not necessary unless deemed medically necessary by the examiner.  The report must include a complete rationale for all opinions expressed.

3. Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


